                                         109 Filed 08/26/21
          Case 1:18-cr-00684-VM Document 110       08/23/21 Page 1 of 2


                   ZMO Law PLLC
                                                            August 23, 2021



Via ECF

Hon. Victor Marrero
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

       RE: U.S. v. Kenyatta Taiste, 18 Cr. 684

Dear Judge Marrero:

   This office represents Kenyatta Taiste in the above-captioned matter. We write to
request an adjournment of Ms. Taiste’s sentencing, which is currently scheduled for
September 10, 2021. The government does not object to this request.

   After speaking with the Court’s clerk earlier today, it is our understanding that the Court
will not proceed with in-person proceedings until November. Ms. Taiste, who is a black,
trans woman, is facing a substantial sentence that would result in her incarceration at a
male federal prison. Therefore, Ms. Taiste strongly prefers that she be sentenced in-person.

   Moreover, Ms. Taiste suffers from an immune disease that makes her highly susceptible
to COVID-19 infection, especially the much more contagious Delta variant that has begun
ravaging the nation. Ms. Taiste has been on supervised release since March 2019 without
incident. She has maintained employment, participated in therapy, sustained her sobriety,
and has been volunteering within the LGBTQ+ community. Currently, she is, with the
Court and Pretrial’s permission, volunteering upstate at the Easton Mountain Retreat,
supporting LGBTQ+ rights.




        260 Madison Avenue, 17th Floor • New York, NY 10016
                 (212) 685-0999 • info@zmolaw.com
                         www.zmolaw.com
                                         109 Filed 08/26/21
          Case 1:18-cr-00684-VM Document 110       08/23/21 Page 2 of 2
ZMO Law PLLC



  For all the foregoing, I respectfully request that Ms. Taiste’s sentencing be adjourned to
November, or whenever the Court is available for an in-person sentencing.

  Thank you for your attention to this case.

                                                 Very truly yours,

                                                 Victoria Nicole Medley
                                                 Victoria Nicole Medley


CC: Nicholas Chiuchiolo (via ECF)




8/23/21
Page 2
